Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS)s filed on 04/05/2021 and 08/18/2021 have been considered.
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 and 20   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,1,1,2,3,4,5,6,7,8,9,10,11,1,12,12,12,13,14 and 15   respectively of U.S. Patent No. 10,998,979. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 
a) the underline limitation shown below are the similarity of claims of Present application and Patented Application:
 The present application mentions limitation modulator, high frequency data rate  and lower frequency data rate , the USPAT. 10,998,979  mentions electro-absorption modulator (EAM), radio frequency and intermediate frequency. It is well known by one in the ordinary skills in the art that the limitations are obviously similar in nature and function. 
Present  Application
 U.S. Patent No. 10,998,979
As per Claim 1, A method for processing light using an optical transceiver, the method comprising: receiving, by a modulator of the optical transceiver, light generated from a light source; generating modulated light by modulating the light at a high frequency data rate using the modulator, the modulator having a crossing point set according to an lower frequency data rate that is lower than the high frequency data rate; and transmitting the modulated light using the optical transceiver.  




As per Claim 1, A method for processing light using an optical transceiver, the method comprising: receiving, by an electro-absorption modulator (EAM) of the optical transceiver, light generated from a light source; generating modulated light by modulating the light at a high-speed radio frequency (RF) data rate using the EAM, the EAM having a crossing point set according to an intermediate frequency (IF) data rate that is lower than the high- speed RF data rate,…and transmitting the modulated light using the optical transceiver.


As per claim 2,The method of claim 1, wherein the high frequency data rate causes heating inaccuracy in measurement of the crossing point of the modulator.  
As per Claim 1,…the RF data rate being a high-speed frequency that causes heating inaccuracy in measurement of the crossing point of the EAM,…

 
As per claim 3, The method of claim 2, wherein the lower frequency data rate is a frequency that is low enough to avoid heating inaccuracy in measurement of the crossing point and high enough to be above a thermal response time of the modulator to avoid heating transient effects during modulation.
As per Claim 1, the IF data rate being a frequency that is low enough to avoid heating inaccuracy in measurement of the crossing point of the EAM and high enough to be above a thermal response time of the EAM to avoid heating transient effects during modulation;…


 
As per claim 4, The method of claim 1, wherein the lower frequency data rate is a frequency at least an order of magnitude less than the high frequency data rate. 
As per claim 2, The method of claim 1, wherein the IF data rate is a frequency at least an order of magnitude less than the RF data rate.  


As per claim 5, The method of claim 1, wherein the light source is an external light source that is external to the optical transceiver. 
As per claim 3, The method of claim 1, wherein the light source is an external light source that is external to the optical transceiver.


As per claim 6, The method of claim 1, wherein the optical transceiver comprises a signal generator that is configured to provide the high frequency data rate and the lower frequency data rate. 
As per claim 4, The method of claim 1, wherein the optical transceiver comprises a signal generator that is configured to provide IF signal and high-speed RF signal to the EAM.  

As per claim 7, The method of claim 1, wherein the crossing point is set from a bias value stored in a lookup table on the optical transceiver.   
As per claim 5, The method of claim 1, wherein the crossing point is set from a bias value stored in a lookup table on the optical transceiver. 

As per claim 8, The method of claim 7, wherein the bias value is generated by applying the lower frequency data rate at an amplitude similar to the high frequency data rate to the modulator to determine the crossing point.
As per claim 6, The method of claim 5, wherein the bias value is generated by applying the IF data rate at an amplitude similar to the RF data rate to the EAM to determine the crossing point.  

As per claim 9, The method of claim 1, wherein the light source is an embedded light source that is integrated in the optical transceiver. 
As per claim 7, The method of claim 1, wherein the light source is an embedded light source that is integrated in the optical transceiver. 
As per claim 10, The method of claim 9, wherein the embedded light source comprises a III- V layer to generate light. 
 As per claim 8,  The method of claim 7, wherein the embedded light source comprises a III-V layer to generate light.  
As per claim 11, The method of claim 1, wherein the optical transceiver comprises a monitor photodiode to measure output from the modulator and an eye scan circuit to generate eye scan data from output of the monitor photodiode.  
As per claim 9, The method of claim 1, wherein the optical transceiver comprises a monitor photodiode to measure output from the EAM and an IF eye scan circuit to generate eye scan data from output of the monitor photodiode.  
As per claim 12, The method of claim 1, wherein the modulated light is in pulse-amplitude modulation (PAM) format.
As per claim 10, The method of claim 1, wherein the modulated light is in pulse- amplitude modulation (PAM) format.
As per claim 13, The method of claim 12, wherein the PAM format is PAM-4 and the modulated light comprises four optical levels.  
 As per claim 11, The method of claim 10, wherein the PAM format is PAM-4 and the modulated light comprises four optical levels. 

As per claim 14, The method of claim 1, wherein the modulator is an electro-absorption modulator.  
As per Claim 1, … receiving, by an electro-absorption modulator (EAM) …
As per claim 15, An optical transceiver comprising: an input light pathway to receive light generated from a light source; a modulator to generate modulated light by modulating the light at a high frequency data rate, the modulator having a crossing point set according to a lower frequency data rate that is lower than the high frequency data rate; and an output light pathway to transmit the modulated light. 
As per claim 12, An optical transceiver comprising: an input light pathway to receive light generated from a light source;   an electro-absorption modulator (EAM) to generate modulated light by modulating the light at a high-speed radio frequency (RF) data rate, the EAM having a crossing point set according to an intermediate frequency (IF) data rate that is lower than the high-speed RF data rate, …and an output light pathway to transmit the modulated light.  
As per claim 16, The optical transceiver of claim 15, wherein the high frequency data rate causes heating inaccuracy in measurement of the crossing point of the modulator. 
As per claim 12, The optical transceiver, the RF data rate being a high-speed frequency that causes heating inaccuracy in measurement of the crossing point of the EAM, …
As per claim 17, The optical transceiver of claim 16, wherein the lower frequency data rate is a frequency that is low enough to avoid heating inaccuracy in measurement of the crossing point and high enough to be above a thermal response time of the modulator to avoid heating transient effects during modulation. 
As per claim 12, An optical transceiver comprising: …the IF data rate being a frequency that is low enough to avoid heating inaccuracy in measurement of the crossing point of the EAM and high enough to be above a thermal response time of the EAM to avoid heating transient effects during modulation; 
As per claim 18, The optical transceiver of claim 15, wherein the lower frequency data rate is a frequency at least an order of magnitude less than the high frequency data rate.  
As per claim 13, The optical transceiver of claim 12, wherein the IF data rate is a frequency at least an order of magnitude less than the RF data rate.  

As per claim 19, The optical transceiver of claim 15, wherein the light source is an external light source that is external to the optical transceiver.  
As per claim 14, The optical transceiver of claim 12, wherein the light source is an external light source that is external to the optical transceiver.
As per claim 20, The optical transceiver of claim 15, wherein the optical transceiver comprises a signal generator that is configured to provide the high frequency data rate and the lower frequency data rate. 
As per claim 15, The optical transceiver of claim 12, wherein the optical transceiver comprises a signal generator that is configured to provide IF signal and high-speed RF signal to the EAM.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


3.	Claims 1,5,6,14,15,19 and 20   are rejected under 35 U.S.C 103 as being patentable over Yu (USPUB 20100247105) in view of Kasai et al. ( USPUB 20140205277).

As per Claim 1, Yu teaches A method for processing light using an optical transceiver( FIG. 5 – CS(51) and Paragraph [0025]), the method comprising: receiving, by a modulator of the optical transceiver( FIG. 4 – EAM(411) and  Paragraphs [0025] and  [0036] ), light generated from a light source (Light source  ( Laser (512) shown within FIG. 5, and Paragraph [0025]); generating modulated light by modulating the light at a high frequency data rate using the modulator( FIG. 4 – EAM(411) and  Paragraphs [0025] and  [0036] ), 
Yu  does not explicitly teach the modulator having a crossing point set according to an lower frequency data rate that is lower than the high frequency data rate; and transmitting the modulated light using the optical transceiver.  
	However, within analogous art, Kasai et al. teaches the modulator having a crossing point set according to an lower frequency data rate that is lower than the high frequency data rate ( Paragraph [0036]- “… Further, the controller 7 controls the bias voltage source 9c to adjust a bias voltage applied to the EA modulator 5b. Furthermore, the controller 7 controls the modulator driving circuit 5c to adjust a cross point of the optical output signal….” AND Paragraph [0065] ) ; and transmitting the modulated light using the optical transceiver ( FIG. 2 shows output from the controller ( 7) to the transceiver (1) and detail within Paragraphs [0036]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kasai et al.  within the  modified teaching of the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Optical Transmitter mentioned by Kasai et al.  provides a system and method for implementing output of  optical signal from the controlling of electrical signal within optical device.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical Transmitter mentioned by Kasai et al.  within the modified teaching of the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for outputting of  optical signal from the controlling of electrical signal within optical device.

As per claim 5, Combination of Yu and Kasai et al. teach claim 1,
Yu does not explicitly teach wherein the light source is an external light source that is external to the optical transceiver.
Within analogous art, Kasai et al. teaches wherein the light source is an external light source that is external to the optical transceiver ( Paragraph [0030]- “…An optical transceiver 1 according to the present embodiment includes an optical transmitter which receives an electrical signal input from a host system which is an external electronic equipment and outputs an optical output signal based on the electrical signal.”).

As per claim 6, Combination of Yu and Kasai et al. teach claim 1, 
Yu teaches wherein the optical transceiver comprises a signal generator that is configured to provide the high frequency data rate and the lower frequency data rate (Paragraphs [0036-0038]).  


As per claim 14, Combination of Yu and Kasai et al. teach claim 1,
Yu  teaches wherein the modulator is an electro-absorption modulator( FIG. 5- EAM ( 511) ) .  


As per claim 15, Yu teaches An optical transceiver( FIG. 5 – CS(51)) comprising: an input light pathway to receive light generated from a light source( Light source  ( Laser (512) shown within FIG. 5, and Paragraph [0025]); a modulator to generate modulated light by modulating the light at a high frequency data rate ( FIG. 4 – EAM(411) and  Paragraphs [0025] and  [0036] ),
Yu  does not explicitly teach the modulator having a crossing point set according to a lower frequency data rate that is lower than the high frequency data rate; and an output light pathway to transmit the modulated light.
	However, within analogous art, Kasai et al. teaches the modulator having a crossing point set according to a lower frequency data rate that is lower than the high frequency data rate ( Paragraph [0036]- “… Further, the controller 7 controls the bias voltage source 9c to adjust a bias voltage applied to the EA modulator 5b. Furthermore, the controller 7 controls the modulator driving circuit 5c to adjust a cross point of the optical output signal….” AND Paragraph [0065] ) ; and an output light pathway to transmit the modulated light. ( FIG. 2 shows output from the controller ( 7) to the transceiver (1) and detail within Paragraphs [0036]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kasai et al.  within the  modified teaching of the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Optical Transmitter mentioned by Kasai et al.  provides a system and method for implementing output of  optical signal from the controlling of electrical signal within optical device.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical Transmitter mentioned by Kasai et al.  within the modified teaching of the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for outputting of  optical signal from the controlling of electrical signal within optical device.


As per claim 19, Combination of Yu and Kasai et al. teach claim 15,
Yu does not explicitly teach wherein the light source is an external light source that is external to the optical transceiver.
Within analogous art, Kasai et al. teaches wherein the light source is an external light source that is external to the optical transceiver( Paragraph [0030]- “…An optical transceiver 1 according to the present embodiment includes an optical transmitter which receives an electrical signal input from a host system which is an external electronic equipment and outputs an optical output signal based on the electrical signal.”).  

As per claim 20, Combination of Yu and Kasai et al. teach claim 15, 
Yu teaches wherein the optical transceiver comprises a signal generator that is configured to provide the high frequency data rate and the lower frequency data rate (Paragraphs [0036-0038]).  

4.	Claims 7 and 8   are rejected under 35 U.S.C 103 as being patentable over Yu (USPUB 20100247105) in view of Kasai et al. ( USPUB 20140205277) in further view of Daghighian et al. (USPUB 20090208225).

As per claim 7, Combination of Yu and Kasai et al. teach claim 1,
Combination of Yu and Kasai et al. does not explicitly teach wherein the crossing point is set from a bias value stored in a lookup table on the optical transceiver.
Within analogous art, Daghighian et al. teaches wherein the crossing point is set from a bias value stored in a lookup table on the optical transceiver (Calibration from lookup table taught within Paragraph [0035-0036] and cross point control taught within Paragraph [0054-0055]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Daghighian et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Variable optical attenuator integration into transmitter optical subassemblies mentioned by Daghighian et al.  provides a system and method for implementing an integrated optical communication module with optical attenuation unit/module.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Variable optical attenuator integration into transmitter optical subassemblies mentioned by Daghighian et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for an integrated optical communication module with optical attenuation unit/module.

As per claim 8, Combination of Yu and Kasai et al. and  Daghighian et al. teach claim 7,
Combination of Yu and Daghighian et al. does not explicitly teach wherein the bias value is generated by applying the lower frequency data rate at an amplitude similar to the high frequency data rate to the modulator to determine the crossing point.
Within analogous art, Kasai et al. teaches wherein the bias value is generated by applying the lower frequency data rate at an amplitude similar to the high frequency data rate to the modulator to determine the crossing point ( Paragraph [0065]- “… the bias voltage source 9c, and the modulator driving circuit 5c. The controller 7 controls the current source 9a to set light emission intensity of the laser diode 5a, and controls the switch 9b to control switching-on/off of a current flowing through the laser diode 5a to switch on/off the optical output signal. Further, the controller 7 controls the bias voltage source 9c to adjust a bias voltage applied to the EA modulator 5b. Further, the controller 7 controls the modulator driving circuit 5c to adjust a cross point of the optical output signal.”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Kasai et al.  within the  combined modified teaching of the Variable optical attenuator integration into transmitter optical subassemblies mentioned by Daghighian et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Optical Transmitter mentioned by Kasai et al.  provides a system and method for implementing output of  optical signal from the controlling of electrical signal within optical device.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical Transmitter mentioned by Kasai et al.  within the  combined modified teaching of the Variable optical attenuator integration into transmitter optical subassemblies mentioned by Daghighian et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for outputting of  optical signal from the controlling of electrical signal within optical device.


5.	Claims 4 and 18   are rejected under 35 U.S.C 103 as being patentable over Yu (USPUB 20100247105) in view of Kasai et al. ( USPUB 20140205277) in further view of Bogoni et al. (USPUB 20150207567).


As per claim 4, Combination of Yu and Kasai et al. teach claim 1, 
Combination of Yu and Kasai et al. does not explicitly teach wherein the lower frequency data rate is a frequency at least an order of magnitude less than the high frequency data rate.
		 Within analogous art, Bogoni et al. teaches wherein the lower frequency data rate is a frequency at least an order of magnitude less than the high frequency data rate  (Paragraphs [0014-0015]- “Modulating the transmitter optical signal with a modulation signal having an intermediate frequency, that is a frequency less than the optical frequency spacing of the modes of the mode locked laser, may enable a phase modulation to be encoded onto the resulting RF signal without affecting the reciprocal phase stability of the modes which are to be heterodyned to form the RF signal.”).
	One of ordinary skill in the art would have been motivated to combine the teaching of Bogoni et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Radio frequency signal transceiver, coherent radar receiver and method of processing radio frequency mentioned by Bogoni et al.  provides a system and method for implementing multiple transmission protocol within photonic circuitry.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Radio frequency signal transceiver, coherent radar receiver and method of processing radio frequency mentioned by Bogoni et al.  within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for multiple transmission protocol within photonic circuitry.

As per claim 18, Combination of Yu and Kasai et al. teach claim 15,
Within analogous art, Bogoni et al. teaches wherein the lower frequency data rate is a frequency at least an order of magnitude less than the high frequency data rate(Paragraphs [0014-0015]- “Modulating the transmitter optical signal with a modulation signal having an intermediate frequency, that is a frequency less than the optical frequency spacing of the modes of the mode locked laser, may enable a phase modulation to be encoded onto the resulting RF signal without affecting the reciprocal phase stability of the modes which are to be heterodyned to form the RF signal.”).
	One of ordinary skill in the art would have been motivated to combine the teaching of Bogoni et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Radio frequency signal transceiver, coherent radar receiver and method of processing radio frequency mentioned by Bogoni et al.  provides a system and method for implementing multiple transmission protocol within photonic circuitry.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Radio frequency signal transceiver, coherent radar receiver and method of processing radio frequency mentioned by Bogoni et al.  within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for multiple transmission protocol within photonic circuitry.

6.	Claims 9 and 10    are rejected under 35 U.S.C 103 as being patentable over Yu (USPUB 20100247105) in view of Kasai et al. ( USPUB 20140205277) in further view of Welch et al.  (USPUB 20080138088).

As per claim 9, Combination of Yu and Kasai et al. teach claim 1,
Combination of Yu and Kasai et al. does not explicitly teach wherein the light source is an embedded light source that is integrated in the optical transceiver.
		Within analogous art, Welch et al. teaches wherein the light source is an embedded light source that is integrated in the optical transceiver (FIG. _4 shows DFB LASER( 12) is a light source and Paragraph [0089]- “[0089] Another disclosed feature is a transceiver (TRxPIC) that includes, in addition to the laser and modulator arrays and combiner, an array of photodetectors to receive optical channel signals for OE conversion as well as provide for transmission of optical channel signals on single output waveguide or on separate input and output waveguides….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Welch et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Monolithic transmitter photonic integrated circuit (TXPIC) having tunable modulated sources with feedback system for source power level or wavelength tuning mentioned by Welch et al.  provides a system and method for implementing optical channel signals  within optical transceivers comprising a PIC.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Monolithic transmitter photonic integrated circuit (TXPIC) having tunable modulated sources with feedback system for source power level or wavelength tuning mentioned by Welch et al.    within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for an optical channel signals  within optical transceivers comprising a PIC.

As per claim 10, Combination of Yu and Kasai et al. and Welch et al.  teach claim 9,
Combination of Yu and Kasai et al. does not explicitly teach wherein the embedded light source comprises a III- V layer to generate light.
		Within analogous art , Welch et al. teaches wherein the embedded light source comprises a III- V layer to generate light ( Paragraph [0230]- “As shown in FIG. 31, an electro-absorption modulator may comprise a PIN photodiode structure that is reverse biased to create an electric field across an active region which may be low bandgap material, such as a high refractive index Group III-V compound or may be comprised one or more quantum wells of such material….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Welch et al. within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Monolithic transmitter photonic integrated circuit (TXPIC) having tunable modulated sources with feedback system for source power level or wavelength tuning mentioned by Welch et al.  provides a system and method for implementing optical channel signals  within optical transceivers comprising a PIC. 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Monolithic transmitter photonic integrated circuit (TXPIC) having tunable modulated sources with feedback system for source power level or wavelength tuning mentioned by Welch et al.    within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for an optical channel signals  within optical transceivers comprising a PIC.


7.	Claims 12  and 13  are rejected under 35 U.S.C 103 as being patentable over Yu (USPUB 20100247105) in view of Kasai et al. ( USPUB 20140205277) in further view  of Way (USPUB 20160087747).

As per claim 12, Combination of Yu and Kasai et al. teach claim 1,
Combination of Yu and Kasai et al. does not explicitly teach wherein the modulated light is in pulse-amplitude modulation (PAM) format.
 Within analogous art,  Way  teaches wherein the modulated light is in pulse-amplitude modulation (PAM) format ( PAM modulation within optical transmitter taught within Paragraph [0021]) . 
	One of ordinary skill in the art would have been motivated to combine the teaching of Way within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Dense wavelength division multiplexing and single-wavelength transmission systems mentioned by Way provides a system and method for implementing optical dense wave division multiplexing using pulse-amplitude-modulation with four levels (PAM4 modulation).
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Dense wavelength division multiplexing and single-wavelength transmission systems mentioned by Way  within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for an optical dense wave division multiplexing using pulse-amplitude-modulation with four levels (PAM4 modulation).

As per claim 13, Combination of Yu and Kasai et al. and Way  teach claim 12,
Combination of Yu and Kasai et al. does not explicitly teach wherein the PAM format is PAM-4 and the modulated light comprises four optical levels.
Within analogous art,  Way  teaches wherein the PAM format is PAM-4 and the modulated light comprises four optical levels ( 4 amplitude level taught within Paragraphs [0021] and [0049]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Way within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al. and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu because the Dense wavelength division multiplexing and single-wavelength transmission systems mentioned by Way provides a system and method for implementing optical dense wave division multiplexing using pulse-amplitude-modulation with four levels (PAM4 modulation).
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Dense wavelength division multiplexing and single-wavelength transmission systems mentioned by Way  within the  combined modified teaching of the Optical Transmitter mentioned by Kasai et al.  and  the Wireless Communication System, Central Station, Access Device, and Communication Method  mentioned by Yu for implementation a system and method for an optical dense wave division multiplexing using pulse-amplitude-modulation with four levels (PAM4 modulation) .

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 



Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637